DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 & 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0219739) in view of Masuda et al. (US 2017/0186539).
In regards to claim 1, 
Park ‘739 discloses a multilayer ceramic electronic component comprising: 
an electronic component main body including: 
a multilayer body (110a – fig. 1-2; [0055]) including a plurality of dielectric layers (111 – fig. 3; [0065]) that are laminated and a plurality of inner electrode layers (121 & 122 – fig. 3; [0069]) that are laminated, and including a first principal surface and a second principal surface opposing each other in a lamination direction, a first side surface and a second side surface opposing each other in a width direction orthogonal or substantially orthogonal to the lamination direction, and a first end surface and a second end surface opposing each other in a lengthwise direction orthogonal or substantially orthogonal to both of the lamination direction and the width direction (seen in fig. 1-2); 
a first outer electrode (131a – fig. 2; [0055]) disposed at least on the first side surface and a second outer electrode (132a – fig. 2; [0055]) spaced apart from the first outer electrode and disposed at least on the first side surface; and 

the plurality of inner electrode layers include a first inner electrode layer (121) and a second inner electrode layer (122); 
the first inner electrode layer includes a first opposing section opposing the second inner electrode layer, and a first extended section extending to at least a portion of the first side surface (seen in fig. 2-3; [0076]);  
74the second inner electrode layer includes a second opposing section opposing the first inner electrode layer, and a second extended section that does not overlap with the first extended section of the first inner electrode layer and that extends to at least a portion of the first side surface (seen in fig. 2-3; [0076]); 
the electronic component main body is disposed such that the first side surface or the second side surface opposes a mounting surface of a mounting substrate on which the multilayer ceramic electronic component is to be mounted, and the first inner electrode layer and the second inner electrode layer are perpendicular or substantially perpendicular to the mounting surface (fig. 13; [0119]); and 
a portion of the first side surface, the first outer electrode and the second outer electrode, and a portion of the first metal terminal and a portion of the second metal terminal are covered with an exterior material (140 – fig. 10; [0106]);
the first metal terminal includes: 

a first extension portion (portion of 151b extending beyond end of 110a – fig. 8; [0049]) connected to the first bonding portion and extending so as to be spaced apart from the multilayer ceramic electronic component main body, in a direction parallel or substantially parallel to the first side surface or the second side surface and in the lengthwise direction connecting the first end surface and the second end surface; 
a second extension portion  (151a – fig. 8; [0049]) connected to the first extension portion and extending toward a side of the mounting surface to provide a gap between the mounting surface and the first side surface or the second side surface; and 
a first mounting portion (151c – fig. 8; [0049]) connected to the second extension portion and extending in a direction parallel or substantially parallel to the first side surface or the second side surface and in the lengthwise direction connecting the first end surface and the second end surface, and configured to be mounted on the 76mounting substrate; and 
the second metal terminal includes: 
a second bonding portion (portion of 152b adjacent to 110a – fig. 8; [0049]) connected to the second outer electrode and opposing the first side surface or the second side surface; 
a third extension portion (portion of 152b extending beyond end of 110a – fig. 8; [0049]) connected to the second bonding portion and extending so as to be spaced apart from the multilayer ceramic electronic component main body, in the 
a fourth extension portion  (152a – fig. 8; [0049]) connected to the third extension portion and extending toward the side of the mounting surface to provide a gap between the mounting surface and the first side surface or the second side surface; and 
a second mounting portion (152c – fig. 8; [0049]) connected to the fourth extension portion, extending parallel or substantially parallel to the mounting surface, and configured to be mounted on the mounting substrate.  Park ‘739 fails to explicitly disclose the first mounting portion extending so as to be spaced apart from the multilayer ceramic electronic component main body, in a direction parallel or substantially parallel to the first side surface or the second side surface and in the lengthwise direction connecting the first end surface and the second end surface. 

Masuda ‘539 discloses the first mounting portion extending so as to be spaced apart from the multilayer ceramic electronic component main body in the lengthwise direction connecting the first end surface and the second end surface (fig. 1B; [0050]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the mounting portion of Park ‘739 to be bent towards the outside (i.e.  extending so as to be spaced apart from the multilayer ceramic electronic component main body in the lengthwise direction connecting the first 

In regards to claim 2, 
Park ‘739 further discloses wherein two or more of the electronic component main bodies are provided and spaced apart from each other, and are arranged such that the first principal surfaces, the second principal surfaces, or the first principal surface and the second principal surface of the two or more of the electronic component main bodies oppose each other (seen in fig. 11).  

In regards to claim 5, 
Park ‘739 further discloses wherein the exterior material is made of a silicone- based resin or an epoxy-based resin ([0107]).  

In regards to claim 6, 
Park ‘739 further discloses wherein the plurality of dielectric layers are made of a dielectric ceramic containing at least one of BaTiO3, CaTiO3, SrTiO3, or CaZrO3 as a main ingredient ([0068]).  

Claim(s) 1 & 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0343506) in view of Masuda et al. (US 2014/0118882).
In regards to claim 1, Lee ‘506 discloses 

an electronic component main body including: 
a multilayer body (110 – fig. 12; [0042]) including a plurality of dielectric layers (111 – fig. 13; [0043]) that are laminated and a plurality of inner electrode layers (123 & 124 – fig. 13; [0102]) that are laminated, and including a first principal surface and a second principal surface opposing each other in a lamination direction, a first side surface and a second side surface opposing each other in a width direction orthogonal or substantially orthogonal to the lamination direction, and a first end surface and a second end surface opposing each other in a lengthwise direction orthogonal or substantially orthogonal to both of the lamination direction and the width direction (seen in fig. 12-13); 
a first outer electrode (133 – fig. 14; [0101]) disposed at least on the first side surface and a second outer electrode (135 – fig. 14; [0101]) spaced apart from the first outer electrode and disposed at least on the first side surface; and 
a first metal terminal (141 – fig. 14; [0042]) connected to the first outer electrode and a second metal terminal (142 – fig. 14; [0042]) connected to the second outer electrode; wherein 
the plurality of inner electrode layers include a first inner electrode layer (123) and a second inner electrode layer (124); 
the first inner electrode layer includes a first opposing section (123a – fig. 13; [0102]) opposing the second inner electrode layer, and a first extended section (123b – fig. 13; [0102]) extending to at least a portion of the first side surface;  

the electronic component main body is disposed such that the first side surface or the second side surface opposes a mounting surface of a mounting substrate on which the multilayer ceramic electronic component is to be mounted, and the first inner electrode layer and the second inner electrode layer are perpendicular or substantially perpendicular to the mounting surface (fig. 14-15; [0114]); and 
a portion of the first side surface, the first outer electrode and the second outer electrode, and a portion of the first metal terminal and a portion of the second metal terminal are covered with an exterior material (162 – fig. 14; [0090]);
the first metal terminal includes: 
a first bonding portion (portion of 141c adjacent to 110 – fig. 2 & 14; [0070]) connected to the first outer electrode and opposing the first side surface or the second side surface; 
a first extension portion (portion of 141c extending beyond end of 110 – fig. 2 & 14; [0070]) connected to the first bonding portion and extending so as to be spaced apart from the multilayer ceramic electronic component main body, in a direction parallel or substantially parallel to the first side surface or the second side surface and in the lengthwise direction connecting the first end surface and the second end surface; 
a second extension portion (141a– fig. 2 & 14; [0070]) connected to the first extension portion and extending toward a side of the mounting surface to provide a 
a first mounting portion (141b – fig. 2 & 14; [0070]) connected to the second extension portion and extending in a direction parallel or substantially parallel to the first side surface or the second side surface and in the lengthwise direction connecting the first end surface and the second end surface, and configured to be mounted on the 76mounting substrate; and 
the second metal terminal includes: 
a second bonding portion (portion of 142c adjacent to 110 – fig. 2 & 14; [0070]) connected to the second outer electrode and opposing the first side surface or the second side surface; 
a third extension portion (portion of 142c extending beyond end of 110 – fig. 2 & 14; [0070]) connected to the second bonding portion and extending so as to be spaced apart from the multilayer ceramic electronic component main body, in the direction parallel or substantially parallel to the first side surface or the second side surface and in the lengthwise direction connecting the first end surface and the second end surface; 
a fourth extension portion (142a – fig. 2 & 14; [0070]) connected to the third extension portion and extending toward the side of the mounting surface to provide a gap between the mounting surface and the first side surface or the second side surface; and 
a second mounting portion (142b – fig. 2 & 14; [0070]) connected to the fourth extension portion, extending parallel or substantially parallel to the mounting 

Masuda ‘882 discloses the first mounting portion extending so as to be spaced apart from the multilayer ceramic electronic component main body in the lengthwise direction connecting the first end surface and the second end surface (fig. 7; [0101-0104]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the mounting portion of Lee ‘506 to be bent towards the outside (i.e. extending so as to be spaced apart from the multilayer ceramic electronic component main body in the lengthwise direction connecting the first end surface and the second end surface) as taught by Masuda ‘882 to obtain a device wherein the space between the chip capacitor and the mounting portion upper faces is securely prevented from being embedded by the solder, and the sound squealing can be prevented and furthermore such a configuration is a known alterative to having the mounting portions bent towards the inside as taught by Masuda ‘882.

In regards to claim 5, 
Lee ‘506 further discloses wherein the exterior material is made of a silicone- based resin or an epoxy-based resin ([0081]).  


Lee ‘506 further discloses wherein the plurality of dielectric layers are made of a dielectric ceramic containing at least one of BaTiO3, CaTiO3, SrTiO3, or CaZrO3 as a main ingredient ([0049]).  

In regards to claim 7, 
Lee ‘506 further discloses wherein the dielectric ceramic further includes at least one of a Mn compound, an Fe compound, a Cr compound, a Co compound, or a Ni compound in a smaller content than the main ingredient ([0051-0052] – transition metals include Mn compound, an Fe compound, a Cr compound, a Co compound, or a Ni compound).  

In regards to claim 8,
Lee ‘506 fails to disclose wherein a thickness of each of the plurality of dielectric layers is equal to or larger than about 0.5 µm and equal to or smaller than about 40 µm.  

Masuda ‘882 discloses wherein a thickness of each of the plurality of dielectric layers is equal to or larger than about 0.5 µm and equal to or smaller than about 40 µm ([0056]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to form the dielectric layers of Lee ‘506 to have a .

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘506 as modified by Masuda ‘882 or Park ‘739 as modified by Masuda ‘539 as applied to claim 1 above, and further in view of Ando et al. (US 2018/0211784).
In regards to claim 3,
Lee ‘506 as modified by Masuda ‘882 or Park ‘739 as modified by Masuda ‘539 fails to disclose wherein the first metal terminal and the second metal terminal each include a terminal main body and a plating film provided on a surface of the terminal main body, and a base material of the terminal main body is made of oxygen-free copper or a Cu-based alloy having high thermal conductivity.  

Ando ‘784 discloses wherein the first metal terminal and the second metal terminal each include a terminal main body and a plating film provided on a surface of the terminal main body, and a base material of the terminal main body is made of oxygen-free copper or a Cu-based alloy having high thermal conductivity ([0092] & [0095-0096]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to form the terminals of Lee ‘506 as modified by Masuda ‘882 or Park ‘739 as modified by Masuda ‘539 to have a terminal main body .

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘506 as modified by Masuda ‘882 as applied to claim 1 above, and further in view of Nishisaka et al. (US 2011/0290542).
In regards to claim 9,
Lee ‘506 as modified by Masuda ‘882 fails to disclose wherein a thickness of each of the plurality of inner electrode layers is equal to or larger than about 0.1 µm and equal to or smaller than about 2 µm.  

Nishisaka ‘542 discloses wherein a thickness of each of the plurality of inner electrode layers is equal to or larger than about 0.1 µm and equal to or smaller than about 2 µm ([0050]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to form the internal electrode layers of Lee ‘506 as modified by Masuda ‘882 to have a thickness as taught by Nishisaka ‘542 to obtain a capacitor that is small in size and has good volume efficiency.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park ‘739 as modified by Masuda ‘539 as applied to claim 1 above, and further in view of Nishisaka ‘542.

Park ‘739 as modified by Masuda ‘539 fails to disclose wherein a thickness of each of the plurality of dielectric layers is equal to or larger than about 0.5 µm and equal to or smaller than about 40 µm.  

Nishisaka ‘542 discloses wherein a thickness of each of the plurality of dielectric layers is equal to or larger than about 0.5 µm and equal to or smaller than about 40 µm ([0050]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to form the dielectric layers of Park ‘739 as modified by Masuda ‘539 to have a thickness as taught by Nishisaka ‘542 to obtain a capacitor that is small in size and has a large capacitance.

In regards to claim 9,
Park ‘739 as modified by Masuda ‘539 fails to disclose wherein a thickness of each of the plurality of inner electrode layers is equal to or larger than about 0.1 µm and equal to or smaller than about 2 µm.  

Nishisaka ‘542 discloses wherein a thickness of each of the plurality of inner electrode layers is equal to or larger than about 0.1 µm and equal to or smaller than about 2 µm ([0050]).

.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘506 as modified by Masuda ‘882 as applied to claim 1 above, and further in view of Park et al. (US 2013/0050896).
In regards to claim 10,
Lee ‘506 further discloses wherein 
each of the first and second outer electrodes includes in order from the multilayer body an underlying electrode layer and a plating layer ([0062] & [0067-0068]),
the underlying electrode layer contains metal ([0062]).  Lee ‘506 as modified by Masuda ‘882 fails to explicitly disclose the underlying electrode layer contains glass.  

Park ‘896 discloses the underlying electrode layer contains glass ([0043]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to form the underlying electrode layers of Lee ‘506 as modified by Masuda ‘882 to include glass as taught by Park ‘896 to improve the adhesion of the underlying electrode layer to the ceramic body and improve air-tightness.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘506 as modified by Masuda ‘882 and Park ‘896 as applied to claim 10 above, and further in view of Ando ‘784.
In regards to claim 11,
Lee ‘506 as modified by Masuda ‘882 and Park ‘896 fails to disclose wherein the first metal terminal and the second metal terminal each include a terminal main body and a plating film provided on a surface of the terminal main body, and a base material of the terminal main body is made of oxygen-free copper or a Cu-based alloy having high thermal conductivity.  

Ando ‘784 discloses wherein the first metal terminal and the second metal terminal each include a terminal main body and a plating film provided on a surface of the terminal main body, and a base material of the terminal main body is made of oxygen-free copper or a Cu-based alloy having high thermal conductivity ([0092] & [0095-0096]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to form the terminals of Lee ‘506 as modified by Masuda ‘882 and Park ‘896 to have a terminal main body and a plating film as taught by Ando ‘784 to obtain a capacitor that has a reduced ESR and good wettability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0294100 – fig. 3; [0056]		US 2009/0147440 – fig. 3d; [0046]
JP2005317607A – fig. 1			JP2010161172A – fig. 3

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848